Concurring Opinion delivered June 10, 1981 Melvin Mayfield, Chief Judge, concurring. I concurred in the result of the majority decision handed down in this case on June 3, 1981. Because I believe the reason for that concurrence to be of importance to the bar, I am today stating my reason. The majority’s opinion holds that it is not necessary for the appellant to abstract the record in an appeal from the Board of Review. In my opinion that decision violates this court’s own rules because our Rule 9 requires the appellant to abstract the record and makes no exception for unemployment benefit cases. Nor in my opinion should such an exception be made. In an article by Justice George Rose Smith, Arkansas Appellate Practice: Abstracting the Record, 31 Ark. L. Rev. 359 (1977-78), he explains why the record should be abstracted: For purely practical reasons. There is only one typewritten record of the trial court’s proceedings. That one transcript cannot possibly be examined by all seven members of the court in every case and in fact will not be so examined in any case. Each of the six members of this court cannot examine the record in every unemployment benefit case. They must, however, get their factual information some way. If an appellant wants each of them to get that information from the record, then it is absolutely essential that the record be abstracted. Any appellant who does not file a brief which abstracts the record runs a substantial risk of having only one judge who knows what the record contains. Furthermore, it is hard to understand how an appellant can write a brief without referring to the evidence disclosed by the record. It certainly should not be difficult to abstract that evidence. In this case, the appellee abstracted the record. The same day this case was submitted, two other unemployment security appeals were submitted on briefs and in each of them the appellant abstracted the record. The abstracts in all three cases ran a total of nine pages for an average of three pages each. Of course, we have many appeals in unemployment benefit cases where the claimant is not represented by counsel and we decide those cases without briefs of any kind. But I suggest that an attorney representing an appellant in an unemployment benefit case should give serious consideration to the matter before filing an appellant’s brief without an abstract of the record.